    Case: 3:17-cr-00024-RAM-RM Document #: 207 Filed: 08/15/20 Page 1 of 3



                    IN THE DISTRICT COURT OF THE VIRGIN ISLANDS
                         DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                       )
                                                )
                      Plaintiff,                )
                                                )
                      v.                        )      Case No. 3:17-cr-0024
                                                )
STEVEN BAXTER,                                  )
                                                )
                      Defendant.                )

                                           ORDER
       BEFORE THE COURT is the trial in this matter, currently scheduled for August 17,
2020. For the reasons stated herein, the time to try this case is extended up to and including
October 26, 2020.
       On March 17, 2020, the Chief Judge of the District Court of the Virgin Islands entered
a general order responding to the COVID-19 pandemic. The Chief Judge noted that the
pandemic had been declared a national emergency and a public health emergency by the
President of the United States. The Chief Judge also noted that the Governor of the Virgin
Islands had declared a state of emergency. The Chief Judge found it necessary to “take
reasonable and prudent actions” “in order to further public health and safety, and the health
and safety of Court personnel, counsel, litigants, other case participants, jurors, persons with
other business at the courthouse, and the general public.” Mar. 17, 2020, Order Concerning
Operations of the District Court of the Virgin Islands During the COVID-19 Outbreak at 1-2
(Mar. 17, 2020), https://www.vid.uscourts.gov/sites/vid/files/general-ordes/CoronaVirus
OperationsOrder.pdf.
       Among other precautionary measures, the Chief Judge continued all criminal trials
scheduled from March 18, 2020, through April 16, 2020. The Chief Judge found that the ends
of justice required excluding March 18, 2020, through April 16, 2020, from the Speedy Trial
count in all criminal matters.
          Such exclusion is necessary as to any cases scheduled for trial during the
          March 18, 2020[,] through April 16, 2020[,] period in order to assure that
          there is a full, unhindered, continuously serving jury venire and seated
          jury in every case, which is central to the sound administration of justice.
     Case: 3:17-cr-00024-RAM-RM Document #: 207 Filed: 08/15/20 Page 2 of 3
United States v. Baxter
Case No. 3:17-cr-0024
Order
Page 2 of 3

            Such exclusion of time is also necessary in cases that are set for trial
            outside of the March 18, 2020[,] through April 16, 2020[,] time period, as
            well as cases that are not yet set for trial, in order to address the
            reasonably anticipated difficulties in defense counsel communicating or
            visiting with clients; the difficulties that the parties are likely to face in
            undertaking all of the tasks necessary to fully prepare for trial; and the
            inherent delay in the scheduling of further trials as a consequence of the
            exclusion period herein.
Id. at 2-3. The Chief Judge has since extended the general order four times, excluding March
18, 2020, through August 31, 2020, from the Speedy Trial count in all criminal matters.
        Since the Chief Judge entered the general order, the crisis in the U.S. Virgin Islands
and the United States in general has intensified. On March 17, 2020, there were
approximately 7,000 confirmed cases in the United States, 2 of which were in the U.S. Virgin
Islands. As of the date of this Order, there are over 5,345,712 confirmed cases in the United
States, 682 of which are in the U.S. Virgin Islands. Significantly, the vast majority of the
confirmed cases in the Virgin Islands have been reported within the last few weeks, with 197
cases currently active. The virus has claimed over 169,465 lives in the United States and 9 in
the U.S. Virgin Islands. The number of cases and deaths continues to rise.
        Recognizing the gravity of the situation, Congress passed an unprecedented financial
assistance package, the CARES Act, on March 27, 2020. The Act was signed into law by the
President of the United States that same day. Among its many provisions, the CARES Act
authorizes district courts to use teleconferencing to hold felony plea hearings and felony
sentencing hearings under appropriate circumstances. See CARES Act, Pub. L. No. 116-136,
§ 15002(b)(2) (2020).
        Moreover, in an August 13, 2020 press conference, Virgin Islands Governor Albert
Bryan announced that has returned the Virgin Islands to the “stay at home” phase of
reopening. Specifically, Governor Bryan has ordered all nonessential businesses to close, all
nonessential public workers to stay home, that no more than ten people may gather in any
establishment with the exception of grocery and ‘big-box’ stores, and that all unnecessary
movement outside of one’s home should cease, among other directives. These heightened
restrictions will remain in place for at least one month. In light of these parameters deemed
necessary to curtail the continued spread of COVID-19, it is apparent to the Court that not
     Case: 3:17-cr-00024-RAM-RM Document #: 207 Filed: 08/15/20 Page 3 of 3
United States v. Baxter
Case No. 3:17-cr-0024
Order
Page 3 of 3

only is the sizeable in-person gathering necessary to move forward with a jury trial ill-
advised for the immediate future, but runs contrary to Governor Bryan’s executive order
aimed at protecting the residents of the Virgin Islands.
        While the Speedy Trial Act requires that defendants be tried within seventy days of
indictment, the Court specifically finds that further extending this period would be in the
best interest of justice. In order to avoid overwhelming our healthcare system, it is essential
that action be taken to slow the spread of the virus. Social distancing--specifically avoiding
gatherings of more than 10 people and maintaining a distance of at least 6 feet from others-
-is the most effective check against the COVID-19’s transmission. Given the increasingly dire
circumstances faced by the U.S. Virgin Islands and the United States as a whole, the Court
finds that a greater extension of time is necessary for the protection and well-being of the
defendant, the jury, the prosecutors, the witnesses, the Court’s personnel, and the general
public at large.
        The premises considered, it is hereby
        ORDERED that the time beginning from the date of this order granting an extension
through October 26, 2020, shall be excluded in computing the time within which the trial in
this matter must be initiated pursuant to 18 U.S.C. § 3161; and it is further
        ORDERED that the trial in this matter previously scheduled for August 17, 2020, is
RESCHEDULED to commence promptly at 9:00 A.M. on October 26, 2020, in St. Thomas
Courtroom 1.



Dated: August 15, 2020                             /s/ Robert A. Molloy
                                                   ROBERT A. MOLLOY
                                                   District Judge
